Citation Nr: 1130437	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a tumor of the lung due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran does not have current lung disability related to active military service.


CONCLUSION OF LAW

The Veteran does not have a lung disability, to include a tumor related to asbestos exposure, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from June 1958 to June 1962.  His DD 214 reflects that he served as a machinist mate during service.  

The Veteran is seeking entitlement to service connection for a tumor of the lung due to asbestos exposure.  The Veteran alleges the asbestos exposure occurred during service as a result of his assigned duties as a machinist mate on ship.  He has said that he had a lung tumor removed in January 1967.  He also said the surgery took place at St. Louis University Hospital.

The Veteran's service treatment records (STRs) are negative for any reported lung disorders.  His release from active duty physical examination report shows that he had a negative chest x-ray in June 1962.  

A review of the claims folder shows that the Veteran was afforded VA educational benefits from 1972 to 1976.  Available records show he pursued a Bachelor's degree in fire science.

In January 2008, the agency of original jurisdiction (AOJ) wrote to the Veteran to ask him to describe his asbestos exposure in service.  He was also asked to provide information regarding other things that he was exposed to that may cause cancer, both in service and after.  He was also asked to tell the AOJ what type of work he did before service and after.

The Veteran provided a limited response to the letter in January 2008.  He said he was exposed to asbestos while working as a machinist mate in the engine rooms of ships.  He did not identify any post-service exposure, either to cancer causing agents or asbestos.  Moreover, he did not identify himself as having been a firefighter for what must have been a number of years as later evidence shows he retired as a firefighter in 1992.  He did not relate this occupation to the VA hearing examiner in April 2008 when he listed his post-service employment.  

Records from St. Louis University Hospital were obtained in March 2008.  Unfortunately, rather than providing information about lung disability, they related to inguinal hernia surgery that was done in April 1987.  No records pertaining to the putative lung surgery from January 1967 were provided.  Moreover, there was no reference to a past history of cancer.

There was a report of a chest x-ray from April 1987.  The report shows that there was no acute infiltrate.  There was evidence of a prior surgical resection and there was evidence of regeneration of the fifth rib.  There was also slight blunting of the left costophrenic angle, which may be due to pleural thickening.  The final impression was that there was no evidence of active intrathoracic disease noted.  

In addition to the medical information cited, the above hospital records recorded the Veteran's occupation as a fire captain with the St. Louis, Missouri Fire Department.  

The Veteran's claim for service connection for a lung tumor due to asbestos exposure was denied in April 2008.  The AOJ found that the STRs were negative for a lung tumor and the records from St. Louis University Hospital did not show treatment for, or a diagnosis of a lung tumor due to asbestos exposure.  

The Veteran disagreed with the denial of service connection for a lung tumor due to asbestos exposure in May 2008.  He did not provide any additional evidence or argument in support of the lung tumor issue.

When he submitted his substantive appeal in October 2009, the Veteran said he was told that asbestos-related diseases did not show up for many years after exposure.  He said he was told this by his treating oncologist.  The Veteran did not identify whether this was from current treatment or in the past.  Nor did he identify why he required treatment from an oncologist.  It was implied that such treatment related to a lung disorder.

The Board remanded the case for additional development in June 2010.  The remand required that the AOJ write to the Veteran and ask him to submit evidence of a current lung disorder as well identify any additional treatment records that may support his claim.  It was further noted that another request for the records relating to the claimed 1967 surgery was necessary.  The Veteran was to be asked to identify whether he was receiving any current treatment from an oncologist and to provide those records or authorize VA to obtain them.  Finally, the Veteran was to be asked to detail his years of work as a firefighter and to address the types of exposures asked about in the VA letter of January 2008.  He was to be asked if he has received benefits from any other asbestos disability programs.  If so, he should be asked to provide information about the basis for the award of such benefits.

The AOJ wrote to the Veteran in June 2010.  The letter noted that a new authorization was need to request the 1967 records of his surgery.  He was also asked to identify any treatment from an oncologist and to provide the necessary information so that the records could be obtained.  The letter also asked him to identify his post-service exposure and whether he had received benefits from any other asbestos disability program.  The Veteran was also asked to identify any source of treatment, VA or private, and to provide the records or authorize the AOJ to obtain them.

The Veteran did not respond to the AOJ's letter.

VA treatment records, for the period from August 2003 to June 2010, were associated with the claims folder.  The records reflect that the Veteran sought to establish care with VA beginning in August 2003.  It was noted that he still had a private primary care physician (PCP).  No lung disorders were reported by the Veteran on his initial assessment.  He was noted to have a history of left upper lobe lobectomy with no further information recorded.  He was retired from the fire department since 1992.  A chest x-ray from August 2003 was interpreted to show a partial absence of the left sixth rib secondary to left upper lobectomy.  There were associated left pleural changes, including a left pleurodiaphragmatic adhesion.  An entry from February 2004 noted the results of a chest x-ray to show status post left thoracotomy and left lower lobectomy with no active disease evident.  The assessment from February 2004 was of status post right [sic] lower lobectomy for a benign tumor.  There was no discussion of the prior surgery.

The remainder of the records did not show any complaints, findings, or references to any type of current lung problem, disorder, or disability.  The Veteran's past surgery was noted by x-ray and by way of past medical history.  

The Veteran was afforded a VA examination in June 2010.  The examiner stated that she had reviewed the Veteran's claims folder, to include his VA medical records.  She noted his dates of service as well as his assignment aboard ships.  According to the Veteran he developed a shortness of breath at the end of 1966 and underwent lung removal in 1967.  The Veteran reported he was told that it was a benign tumor.  The examiner added that no specific tumor type was notified (identified).  The Veteran worked as a firefighter for 26 years after his discharge from service.  The Veteran reported no respiratory complaint at the time of the examination.  The examiner said the Veteran had no problems during his routine active chores for his daily living but had been unable to run fast.  The examiner stated that a pulmonary function test reflected a mild obstruction.  Her diagnoses were of a benign lung left lower lobe resection in 1967, asbestos exposure in the Navy and no current lung disorder.  

The examiner added that, after a review of the evidence of record, she was unable to determine the relation of a lung tumor and the Veteran's exposure to asbestos.  She said that asbestos exposure was known to be associated with malignant tumors; however, it was unknown if asbestos had any relation to the development of a benign tumor in this Veteran.  She said she could not rule that possibility out completely.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

There is no competent evidence linking lung disability to military service.  The 1987 records from St. Louis University Hospital did not relate to his claimed surgery and he has not provided the required updated release to pursue the relevant records.  Further, the Veteran has not provided the private records himself.  The medical records that were obtained contain a 1987 chest x-ray report that noted a prior resection of the left lung and possible pleural thickening.  Those 1987 records do not address the basis for the prior surgery, when it occurred or why it occurred, and do not document a current lung disorder/disability.

There are two VA chest x-rays, from 2003 and 2004, that both note evidence of a prior surgery.  Like the private records from 1987, the VA records do not record the timing of the prior surgery or the basis for the prior surgery.  The only medical entry addressing the issue is based on a report from the Veteran that he had a benign tumor removed.  

The VA examiner conducted a complete review of the evidence of record.  She noted the Veteran's military service onboard ships and even stated that he was exposed to asbestos during service.  However, she also found that, while a PFT noted a mild obstruction, there was no identifiable lung disorder/disability present.  Further, she was unaware of any connection between asbestos exposure and the development of a benign tumor.  She stated that she could not completely rule out such a possibility.  

The Veteran is competent to say that he experiences symptoms of a particular disorder or disability.  In some instances, his lay statements may be sufficient to establish service connection depending on the disorder/disability involved.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran may rely on lay evidence when "lay testimony describing symptoms at the time later supports a diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The absence of evidence of a lung disorder/disability in the STRs is not dispositive.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board does not doubt that the Veteran has had lung surgery.  The x-ray evidence is unequivocal, showing that surgery clearly occurred before 1987.  He is competent to relate such evidence.  However, the Veteran is not competent to say that the surgery was for removal of a tumor related to asbestos exposure in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

There is no competent medical evidence of record to establish that the Veteran developed any type of a lung disorder/disability related to his exposure to asbestos during his military service.  Although the VA examiner has said that the development of a benign tumor due to asbestos exposure is a possibility that cannot be completely ruled out, such a comment is not definitive evidence one way or the other.  What is missing is competent evidence linking the need for lung surgery, whether a benign tumor or not, to military service.  It appears that the VA examiner is saying that she cannot say based on this record.  (The Veteran has not provided the putative evidence of surgery in 1967, and it does not appear from the VA examiner's report that any medical expert could say any more than she has already said about a possible relationship to military service, at least based on the current record.)  Consequently, absent competent evidence linking current disability to military service, the claim of service connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in January 2008.  The AOJ wrote to him that same month.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The letter also specifically addressed the issue of asbestos exposure and asked for particular evidence in that regard from the Veteran.  He was advised that it was his responsibility to provide private medical records if VA was unable to obtain them.  Finally, he was provided notice of the Dingess elements concerning how disabilities are rated and effective dates.  

The Veteran responded to the letter in January 2008.  He said he was exposed to asbestos on ships in the Navy.  He also reported that he had no further evidence to submit.

The Veteran's claim was denied in April 2008 because there was no evidence to establish the basis for the surgery from years before and no evidence linking any current disability to service.  

The Board remanded the case for additional development.  The remand made it clear that the evidence regarding the prior surgery was important and that the Veteran had not assisted the AOJ in the development of private medical records needed to substantiate his claim.  

The AOJ wrote to the Veteran in June 2010.  He was notified of the need for the records regarding his surgery, as well as additional information regarding his asbestos exposure.  The Veteran did not respond to the letter.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements that he had a lung disability due to his exposure to asbestos in service.  He cited to his military specialty as placing him in an environment that would expose him to asbestos and he cited to lung surgery that he believed was directly related to such exposure.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, private records, and VA treatment records as well as statements from the Veteran.  He was afforded a VA examination.  He elected to not have a hearing in his case.

The Board finds that the examination report is sufficient.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 VA opinion obtained in this case is adequate as the examiner conducted a review of all of the evidence of record and provided the best opinion that could be provided based on this record.  

The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Finally, in the Board remand of June 2010, it was noted that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2010).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  

The Board notes that the Veteran's representative submitted argument that the AOJ did not comply with the directives of the remand and that another remand was required.  See Stegall v. West, 11 Vet. App. 268 (1008).  In particular, the representative argued that the June 2010 letter did not address the oncologist, and did not advise the Veteran to submit evidence of a current lung disorder.  The Board notes the letter clearly addressed both issues.  The Veteran was asked to provide information and/or records of any treatment from an oncologist.  The Veteran was further provided with the requirements to substantiate a claim for service connection which requires evidence of a current disability.

The representative also stated that the AOJ did not attempt to obtain the private treatment records related to the Veteran's claimed surgery.  However, neither the Veteran nor his representative provided VA with the legally required release to obtain those records.  Moreover, neither the Veteran nor his representative provided the private treatment records to the Board.  Instead, the Veteran, and his representative, did not respond the AOJ's letter seeking such necessary assistance from the Veteran.  

Finally, contrary to the representative's assertion, the VA examination does contain an opinion.  


ORDER

Entitlement to service connection for a lung disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


